Citation Nr: 1532327	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from November1971 to November 2007.

This case was before the Board of Veterans' Appeals (Board) in October 2012, when it was remanded for an examination to determine the severity of the Veteran's service-connected dermatitis.  Following the requested examination, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to a rating in excess of 30 percent for dermatitis.  Thereafter, the case was returned to the Board for further appellate action.

In his appeal (VA Form 9), received in July 2010, the Veteran raised contentions to the effect that he had a depressive disorder due to his service-connected dermatitis.  Therefore, he suggested that service connection was warranted for a psychiatric disorder.  

In April 2013 (VA Form 21-0820) and  June 2015 (VA Form 21-8940), the Veteran also raised contentions to the effect that he was entitled to a total rating due to individual unemployability due to his service-connected disorders of the cervical and lumbar spines and right shoulder and the radiculopathy affecting his lower extremities.  

Neither the Veteran's claim of entitlement to service connection for a psychiatric disorder nor his claim of entitlement to a TDIU have been certified to the Board on appeal nor has either claim  been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  However, they are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran's dermatitis is manifested primarily superficial lesions over more than 5 percent but less than 20 percent of his entire body and more than 5 percent but less than 20 percent of the exposed areas affected.

2.  Since January 2007, the Veteran has not required the constant or near constant use of systemic therapy, such as corticosteroids or other immunosuppressive drugs, for his service-connected dermatitis.  


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 30 percent for the service-connected dermatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claim of entitlement to a rating in excess of 30 percent for dermatitis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In January 2008, the RO received the Veteran's claim of entitlement to an increased rating for his service-connected dermatitis.  Following the receipt of that claim, the RO notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent records.  In this case, the Board has received records reflecting the Veteran's VA treatment since August 2008, as well as statements from the Veteran's friends received in January and February 2009.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was performed in February 2009 and January 2013 and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and  in June 2015, he stated that he had no additional information or evidence to submit.  Therefore, there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant time period for adjudicating the level of disability of an increased rating claim runs from one year before the claim was filed until the VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's dermatitis is rated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; when systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.  

Potentially applicable in rating the veteran's eczema are the Diagnostic Codes applicable to rating scars, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805)
A 30 percent rating is warranted for scars on the head, face, or neck when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks or lips), or; with 4 or 5 characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are (1) a scar 5 inches or more (13 or more cm) in length; (2) a scar at least one-quarter inch (0.6 cm) wide at its widest point; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar adherent to the underlying tissue; (5) there is hypo or hyperpigmented skin in an area exceeding 6 square inches; (6) the skin texture abnormal (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding 6 square inches (39 square centimeters); (7) there is underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); (8) the skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800. Note (3).

Scars, other than those involving the head, face, or neck, that are deep or that cause limited motion warrant the following ratings:  30 percent for an area or areas exceeding 72 square inches (465 sq. cm.) and 40 percent for an area or areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for superficial scars (other than those on the head, face, or neck) that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  A 10 percent rating is also warranted for superficial scars which are unstable or which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2014).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are rated separately and combined in accordance with 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

In 2008, the VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2014)).  Generally, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  However, the Veteran filed his claim prior to that date.  Nevertheless, he may request review under  diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  To date, however, the Veteran has not requested such review.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In this case, the evidence shows that since August 2008, the Veteran has been treated by the VA for dermatitis.  He was also examined by the VA in February 2009 and February 2013 to determine the severity of that disorder.  During the appeal period (since January 2007) the Veteran's dermatitis has been manifested, primarily, by sporadic superficial lesions which cover at least 5 percent but less than 20 percent of his entire body and at least 5 percent but less than 20 percent of the exposed areas affected.  During the 2010 VA examination, it was noted that he was taking a systemic corticosteroid, Absorbase, for his dermatitis.  However, the treatment records show that the Absorbase used by the Veteran is a topical medication and not a systemic corticosteroid.  He has used a topical corticosteroid, flurandrenolide, during the appellate period; however that medication is not immunosuppressive or systemic in nature.  In addition to flurandrenolide, the most recent VA examination shows that the Veteran's dermatitis is being treated with antihistamines, such as fexofenadine, and an antibiotic, metronidazole.  While the Veteran may have taken systemic corticosteroids at some time in the past, the VA treatment records received in conjunction with his increased rating claim, including numerous reconciliations of his medication regimen, are negative for any prescriptions or use of systemic corticosteroids or immunosuppressive therapy.  

The foregoing manifestations of the Veteran's dermatitis and/or the associated treatment regimen do not meet or more nearly approximate the criteria for a rating in excess of 30 percent for the Veteran's service-connected dermatitis, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, an increased rating for dermatitis is not warranted on that basis.  However, that does not end the inquiry.  The Board will also consider rating the Veteran's dermatitis as scars.  

The treatment records and VA examinations show that the Veteran's dermatitis is manifested by superficial lesions.  There is no evidence of any associated underlying soft tissue damage or that they limit the function of any affected part.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7801 or 7805.  

In February 2009, the VA examiner noted that they were scattered around the body without pattern and covered an area of less than 144 square inches.  They were characterized by crusting, disfigurement, induration of less than 6 square inches, hyperpigmentation of less than 6 square inches, and abnormal texture of less than 6 square inches.  Such an area covered by the Veteran's dermatitis (not affecting the head, face, or neck) does not meet or more nearly approximate the criteria for a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7802.  

Photographs from the February 2013 examination show two lesions on the left forearm, one on the right forearm, two on the right hand, and two on the left hand.  However, neither the VA examinations nor the treatment records show that they are unstable or painful on examination.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7803 or 7804.  

Although the Veteran's friends report that the Veteran is embarrassed by the presence of his skin lesions, there is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  One lesion, measuring 2.5 cm by 1 cm, is located on the posterior portion of the Veteran's neck, and the examiner stated that it was raised and hyperpigmented.  Those two characteristics of disfigurement are contemplated by a 30 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Given these findings, the Veteran does not meet nor merely approximate the criteria for a rating in excess of 30 percent when rated as scars.  38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, 7802, 7803, 7804 (2014).  As such, they do not provide an avenue for a rating in excess of that currently assigned.  

In sum, the Board finds that preponderance of the foregoing evidence is against a rating in excess of 30 percent for the Veteran's service-connected skin disorder.  Whether rated as dermatitis or scars, he does not meet or more nearly approximate the criteria for a higher evaluation.  Accordingly, an increased rating is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected dermatitis.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances.  Nevertheless, it may still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.
The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected dermatitis is manifested by superficial lesions which cover more than 5 percent but less than 20 percent of his entire body and more than 5 percent but less than 20 percent of the exposed areas affected.  In addition, he does not require the constant or near constant use of systemic therapy, such as corticosteroids or other immunosuppressive drugs.  The lesions are not unstable or painful, and they do not limit the function of any affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806.  In sum, the schedular criteria for rating the Veteran's skin disorder contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates functional loss due to dermatitis, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's dermatitis, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected skin disorder has caused him to miss work or has resulted in any hospitalizations.  In fact, the  VA examiners have stated that the Veteran's skin disorder had no more than a minimal impact on his usual occupation and no more than a mild impact on his daily activity.  Therefore, the Board finds that the Veteran's service-connected dermatitis does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A rating in excess of 30 percent for dermatitis is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


